DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie B (Claims 46-60) in the reply filed on 8/25/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46-48, 50-51, 53-54, 56 and 58-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gronet et al (US 6, 016,383).
With respect to Claim 46, Gronet et al  disclose a method of manufacturing a semiconductor device, the method comprising: loading a workpiece (Figure 3, 72) onto a supporter (Figure 3, 62) disposed at a lower portion of a chamber; irradiating a first light (Figure 3, 19) of a first range of a wavelength (tungsten-halogen light would inherently have a wavelength) onto the workpiece by using a plurality of heating lamps (Figure 3) of a heating module (Figure 3, 18) disposed at an upper portion of the chamber to heat the workpiece; and receiving a second light  (light reflected off the wafer 72) of a second range of wavelength irradiated from the workpiece by using at least one temperature sensor(Figure 5, 56)  of the heating module, wherein the first light irradiated from each of the plurality of heating lamps (Figure 3, 19) onto the workpiece passes through a blocking plate (Figures 5-6, 47-48, column 6, lines 30-55)  and the second light irradiated from the workpiece and received by the at least one temperature sensor is transferred to the at least one temperature sensor without passing through the blocking plate(column 6, lines 30-55). See Figures 3-6, and corresponding text, especially column 3, line 30 to column 4, line 35; and column 6, lines 30-55) of Gronet et al.
With respect to Claim 47, Gronet et al disclose a temperature sensor (56, 58 and 59) of the at least one temperature sensor comprises a light path (58), a filter  (59) in the light path, and a thermo-sensor (56) in the light path. See column 6, lines 30-55.
	With respect to Claim 48, Gronet et al disclose the filter is configured to block light having a wavelength of less than 5 microns. See Figure 8 and corresponding text of Gronet et al.
	With respect to Claim 50, Gronet et al disclose the temperature sensor further comprises a blocking block  (sapphire window 61; column 6, lines 40-45)  spatially separating a process space(Figure 3, above 72)  from the filter (59), the process space provided between the heating module (Figure 3, 18)  and the supporter (Figure 3, 62), and the blocking block (sapphire) comprises a material differing from a material of the blocking plate (quartz). See Figure 3 and corresponding text of Gronet et al; and column 6, lines 30-55.
	With respect to Claim 51, Gronet et al disclose the blocking block transmits light having a wavelength of 5 microns or more. See Figure 8 and corresponding text.
With respect to Claim 53, Gronet et al disclose the plurality of heating lamps and the at least one temperature sensor are disposed to be vertical to a top surface of the supporter. See Figures 3-5 and corresponding text of Gronet et al. 
	With respect to Claim 54, Gronet et al disclose the blocking plate comprises quartz. See column 6, lines 30-50.
	With respect to Claim 56, Gronet et al  further discloses receiving temperature information from the at least one temperature sensor to provide a heat command to the plurality of heating lamps. See Figure 10 and corresponding text.
	With respect to Claim 58, Gronet et al discloses in a top view the heating module is divided into a plurality of areas, and powers of the plurality of heating lamps respectively disposed in the divided plurality of areas are simultaneously adjusted in common. See Figure 4 and corresponding text.
	With respect to Claim 59, Gronet et al disclose the at least one temperature sensor is a plurality of temperature sensors, and the plurality of temperature sensors are selectively disclosed in some of the plurality of areas. See Figures 3 and 4 and corresponding text.
With respect to Claim 60, Gronet et al disclose the heating module comprises a light path (58), a filter (59) in the light path, and a thermo-sensor (56) in the light path, and the filter is configured to transmit light having a wavelength of 5 microns or more. See column 6, lines 30-55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Gronet et al (US 6, 016,383) as applied to claims 46-48, 50-51, 53-54, 56 and 58-60  above, and further in view of Timans (US 2004/0084437).
	Gronet et al is relied upon as discussed above.
	However, Gronet et al foes not disclose the filter comprises germanium (Ge), as required by present Claim 49.
Timans also disclose a substrate processing chamber comprising heat lamps, and discloses the use of germanium as a filter. See paragraph 18.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use germanium in the process of Gronet et al, for its known use as a filter as disclosed by Timans. The use of a known material, germanium, for its known purpose, as a filter, would have been prima facie obvious to one of ordinary skill in the art. 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Gronet et al (US 6, 016,383) as applied to claims 46-48, 50-51, 53-54, 56 and 58-60  above, and further in view of Hwang et al (KR 20090090468).
	Gronet et al is relied upon as discussed above.
	However, Gronet et al foes not disclose wherein the blocking block comprises zinc selenide (ZnSe), as required by present Claim 52.
Hwang et al also disclose a substrate processing chamber comprising heat lamps, and discloses the use of blocking block window which comprises  zinc selenide (ZnSe). See page 4, last 25 lines.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use zinc selenide in the process of Gronet et al, for its known use as a blocking block window as disclosed by Hwang et al. The use of a known material, zinc selenide, for its known purpose, would have been prima facie obvious to one of ordinary skill in the art. 
	
Claims 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Gronet et al (US 6, 016,383) as applied to claims 46-48, 50-51, 53-54, 56 and 58-60  above, and further in view of Fukuoka et al ( US 2008/0169279).
	Gronet et al is relied upon as discussed above.
	However, Gronet et al foes not disclose the supporter comprises a supporting plate, and a heater and a cooler each embedded into the supporting plate (Claim 55); and a power of each of the plurality of heating lamps is independently adjusted (Claim 57).
Fukuoka et al also disclose a substrate processing chamber comprising heat lamps, and discloses a supporting plate, and a heater and a cooler each embedded into the supporting plate; and a power of each of the plurality of heating lamps is independently adjusted. See paragraphs 70-74.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the supporting plate and the independently adjustable heat lamps of Fukuoka et al in the process of Gronet et al, for its known benefit of adjusting the temperature of the wafer as disclosed by Fukuoka et al.  The use of a known material, type of supporting plate and independently adjustable heat lamps, for their known purpose, would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 55, Fukuoka et al discloses the supporter comprises a supporting plate, and a heater and a cooler each embedded into the supporting plate. See paragraphs 73-74.
	With respect to Claim 57, Fukuoka discloses a power of each of the plurality of heating lamps is independently adjusted. See paragraph 72. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
November 22, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812